Citation Nr: 1127459	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  00-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period prior to September 25, 2000.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities for the period prior to September 25, 2000.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970 and from August 1993 to September 1994.  He also had periods of inactive duty training and active duty training as a member of the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD.  A 30 percent rating was assigned, effective September 26, 1997.  The Veteran appealed the initial rating assigned for PTSD.  The rating decision also denied service connection for a prostate disorder and a back disorder.  The Board also notes that in an April 2004 rating decision, the RO denied the Veteran's claim for special monthly compensation based on the need for aid and attendance of another person.

The Veteran appealed the initial 30 percent rating assigned for his PTSD.  Thereafter, in April 2001, the RO granted a 100 percent rating for PTSD, effective from September 25, 2000.  The Veteran continued his appeal of the initial 30 percent rating for PTSD prior to September 25, 2000.  When the case was last before the Board in September 2006, the Board granted an increased rating of 50 percent for PTSD, for the period prior to September 25, 2000.  The September 2006 Board decision also denied service connection for a prostate disorder and a back disorder, and granted entitlement to special monthly compensation based on the need for aid and attendance of another person.

The Veteran appealed the issue of entitlement to a rating in excess of 50 percent for PTSD prior to September 25, 2000, as well as the issue of entitlement to service connection for a back disorder, to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his counsel, did not appeal the issues with respect to service connection for a prostate disorder.  In November 2008, the Court issued a Memorandum Decision that affirmed the Board's denial of service connection for a back disorder and remanded the matter involving entitlement to a rating in excess of 50 percent for PTSD prior to September 25, 2000, to the Board for action in compliance with the Memorandum Decision.  As such, the only matter currently before the Board is that which is listed on the title page of this decision.

When the case was last before the Board in October 2009, the Board granted a 70 percent rating for PTSD for the period prior to September 25, 2000.  Thereafter, the Veteran appealed this decision to the Court.  In June 2010 the Court granted a Joint Motion for Partial Remand.  The decision to grant a 70 percent rating for PTSD prior to September 25, 2000, was not disturbed.  However, the issues of whether a rating in excess of 70 percent is warranted for PTSD prior to September 25, 2000 and the issue of entitlement to a TDIU for the period prior to September 25, 2000 were remanded to the Board.  

When the case was before the Board in February 2011, the Board forwarded the case to a Veterans Health Administration (VHA) medical expert for an advisory opinion in regard to the likelihood that the that the Veteran's service-connected PTSD standing alone, or in concert with his service-connected disabilities, prevented the Veteran from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and his advancing age, during the period from September 26, 1997 through September 24, 2000.  The Veteran was sent a letter in April 2011 that informed him that he had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received from him in that time period, the Board would proceed with the appeal.  The letter informed the Veteran that he could waive the 60 day response time by signing and returning the form that was attached to the letter.  In response thereto in June 2011, the Veteran's attorney indicated no additional evidence would be submitted.  As such, the Board will proceed to decide the appeal, based on all the evidence received in support of the Veteran's claim.


FINDINGS OF FACT

1.  For the period prior to September 25, 2000 the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; there is no evidence that the PTSD was productive of total occupational and social impairment during this time period.

2.  For the period prior to September 25, 2000, the Veteran's service-connected disabilities were PTSD, rated at 70 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  As such, the minimum schedular criteria for TDIU are met for this time period.

3.  For the period prior to September 25, 2000 the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met for the appeal period prior to September 25, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU are met for the period appeal prior to September 25, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the TDIU claim, because the issue is granted herein, no further discussion of the VCAA and its implementing regulations is required as they pertain to this claim.  With respect to the increased initial rating claim, the Board notes that in letters dated in October 2001, August 2004, and March 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006 notice letters informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  Service connection was awarded in a February 1999 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination report, and a VHA opinion.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his attorney and a private medical opinion.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In the March 2009 Appellant's Brief, the Veteran's attorney expressed his belief that the January 1998 VA examination was inadequate to serve as the basis for the initial 50 percent rating assigned for the period prior to September 25, 2000.  In addition, the Veteran's attorney argued that under 38 C.F.R. § 3.103, VA should have more appropriately developed facts pertinent to the Veteran's claim, to include obtaining a retrospective opinion concerning the severity of the PTSD before September 25, 2000.  He also argued that the lack of evidence is not negative evidence.  

A review of the January 1998 examination report discloses a detailed and thorough mental status examination with findings and comments from the examiner regarding the Veteran's disability.  The examiner clearly followed VA protocol in determining the symptomatology associated with PTSD, as described by the appropriate diagnostic code.  The Veteran's symptoms are thoroughly discussed in the examination report and the clinical findings are clearly stated.  In short, this VA examination is fully adequate.  

With regard to obtaining a retrospective opinion, the Court in Chotta v. Peake, 22 Vet. App. 80 (2008), held that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted.  First, the Secretary must solicit appropriate medical and lay evidence from the appellant.  Next, the Secretary must determine if an appropriate rating can be granted based on the evidence of record.  If not, but if there is evidence that indicates that a higher rating may be warranted, then the Secretary should obtain an appropriate medical opinion, which may include a retrospective opinion as to the appellant's level of disability.  The November 2008 Memorandum Decision directing the Board to provide more adequate reasons and bases does not direct the Board to obtain a retrospective opinion, nor does it instruct the Board to solicit appropriate medical and lay evidence from the appellant in order to determine if an appropriate increased rating may be granted.  The Court did not instruct the Board to discuss Chotta v. Peake, 22 Vet. App. 80 (2008).  

In the November 2008 Memorandum Decision, the Court instructed the Board to discuss its reliance on the January 1998 VA examination, given that the Board was purportedly analyzing the appellant's symptoms through September 25, 2000.  The Court also instructed the Board to discuss why it discounted the appellant's reports of suicidal ideation because there were no such plans for suicide.  Further, the Board was prompted to explain whether the appellant's alcohol use warrants a higher rating for his PTSD prior to September 25, 2000.

Neither the Veteran nor his attorney has stated that any additional evidence remains outstanding.  In conclusion, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met. 38 U.S.C.A. § 5103A. 

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased Rating for PTSD Prior to September 25, 2000

For the period prior to September 25, 2000, the Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of Functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

As noted earlier, service connection for PTSD was granted in a February 1999 rating decision.  A 30 percent rating was assigned, effective September 26, 1997.  The Veteran appealed the initial 30 percent rating assigned.  Thereafter, in an April 2001 rating decision, the RO awarded an increased rating of 100 percent rating for the Veteran's PTSD, effective September 25, 2000.  The rating decision indicates that the basis of the 100 percent rating is the report of a September 2000 VA examination, which supported the finding of total occupational and social impairment due to PTSD.  The Veteran continued his appeal of the initial 30 percent rating assigned for the period prior to September 25, 2000.  

When the case was before the Board in September 2006, the Board increased the disability rating for PTSD to 50 percent for the period prior to September 25, 2000.  The Veteran appealed the decision to the Court, and the Court remanded the claim back to the Board.  In the October 2009 Board decision, an increased rating of 70 percent, but no higher, was granted for the Veteran's PTSD for the period prior to September 25, 2000.  The Veteran again appealed this decision to the Court, and the case is not back before the Board.  

In the September 2006 Board decision granting the 50 percent rating, but denying a rating in excess of 50 percent, the Board relied on the January 1998 VA examination report.  Since then, the Veteran submitted a sworn statement in November 2010, indicating that he is seeking a TDIU for the time period prior to September 2000 due to his inability to maintain substantially gainful employment.  The Veteran also stated that he took an early retirement in 1996 due to his PTSD symptoms.  During his last year of two of service, he began having trouble concentrating and remembering things.  He became more anxious and stressed about his job, and he had an increase in nightmares during this time, which resulted in difficulty sleeping.  His PTSD symptoms severely interfered with his ability to perform his duties, so he retired early, which he did not wish to do.  Since his retirement, he has not been able to have substantially gainful employment due to his PTSD.  The Veteran also submitted a Social Security Administration earnings statement, showing no income beginning in 1997, through 2004.  The Veteran did not submit any private treatment records, and there are no other records of treatment for PTSD, either through VA or private treatment records, during the initial evaluation period from September 26, 1997 through September 24, 2000.  The only medical record indicating the severity of the Veteran's PTSD prior to September 25, 2000, is the January 1998 VA examination report.  

The January 1998 VA examination report notes that the Veteran had difficulty sleeping for the past 25 years.  It had gotten worse over the last several months.  He began to feel sleepy during the day and he could not handle job stress.  It was noted that he was discharged in April 1996 because he was unable to concentrate on the activities of the job or to memorize the items required to do the job.  He could not remember the facts or apply them to the situation to resolve the problem.  He reported having nightmares of past experiences.  He indicated that he does not talk about the things that he did in Vietnam.  He was noted to have been responsible for killing a lot of people and keeping other people alive in Vietnam.  He lost very close friends because he sometimes made the wrong decisions, and he blames himself for their deaths.  He dreams about his stressor events, feeling them as if they had just occurred the day before.  The memories are worse than when he was going through the actual events.  He admitted to heavy drinking in the past.  He would average two or three quarts of alcohol in a week.  Alcohol is the only way he could get relief.  He has been in detox six or seven times in the last 15 years.  His last drink of alcohol was the day before the examination.  He indicated that alcohol is like aspirin to him; but, it is the only relief he can get.  He has not sought professional treatment because he does not want the stigma of being a "nut."

The Veteran revealed that at times in his life he has wanted to kill himself.  However, because he loves his wife and children, he talked himself out of it, and could not attempt it.  He continues to think about suicide frequently and sees suicide as an escape.  He indicated that not a day goes by where he does not think about Vietnam.  He used to have close associations with fellow veterans as a means of coping, but he has not done so in a number of years.  He admitted to being very irritable and moody.  He has difficulty concentrating and focusing his attention.  He has an exaggerated startle response and is very nervous and tremulous whenever there is a sudden loud noise.  He lacks interest in anything and does not see himself as having much of a future.  He used to enjoy fishing and hunting; but, going into the woods reminds him too much of the experiences he had in Vietnam.  His wife stated that the Veteran is a cold, unfeeling person.  He is generally a loner and stays to himself.  He prefers not to get involved with anyone.

On mental status examination, the Veteran was neatly dressed, with good grooming and hygiene.  His attitude was pleasant and cooperative.  However, he made no attempt to interact or relate to the examiner.  He appeared to be stern and maintain control.  His posture was rigid and tense.  He sat in the chair with his arms and hands folded.  He maintained good eye contact with the examiner and sat motionless in the chair.  He exhibited a constricted range of affect with moderate to high degree of intensity.  He did not change emotional moods.  His emotional expression remained unchanged throughout the interview and there was not a normal variation of emotional expression.  He was unable to express warmth and interact emotionally.  The examiner opined that there was a lack of normal feeling and involvement, as well as a flatness and blunting of affective responses.  Thought content failed to reveal any current hallucinatory experiences or any delusional thinking.  The Veteran denied homicidal ideas, but admitted to frequent suicidal ideas.  He denied suicidal plans.  There was no impairment in thought processes or ability to communicate.  The examiner opined that the Veteran was able to maintain his personal hygiene and grooming without difficulty.  He was fully oriented and had no signs of memory impairment.  There were also no signs of ritualistic behavior.  Speech was spontaneous with a low, soft, monotonous tone.  The Veteran appeared to have good impulse control.  He was able to set priorities and make appropriate decisions to common problems of daily living.  The diagnoses were PTSD and alcohol dependency (which is a form of self medication).  The GAF score was noted to be 60, representing moderate difficulty in social and occupational functioning, having few friends, a flat affect, and suicidal ideation.

In assessing the Veteran's symptomatology for this time period, which is only accounted for by the January 1998 VA examination report, the Board notes that the January 1998 VA examination is a thorough and comprehensive mental health evaluation, and it was conducted by the same examiner who conducted the September 25, 2000 VA examination that serves as the basis for the 100 percent disability rating.  The January 1998 VA examination report clearly does not contemplate total occupational and social impairment.  For example, the examination shows absolutely no evidence of gross impairment of thought processes or communication (the examiner stated that there was no impairment in thought processes or ability to communicate); persistent delusions or hallucinations (the examiner stated that thought content failed to reveal any current hallucinatory experiences or any delusional thinking); grossly inappropriate behavior (the examiner stated that the Veteran's attitude was pleasant and cooperative); persistent danger of hurting self or others (the examiner stated that the Veteran appeared to have good impulse control); intermittent inability to perform activities of daily living (the examiner stated that the Veteran was able to set priorities and make appropriate decisions to common problems of daily living); disorientation to time or place (the examiner stated that the Veteran was fully oriented); memory loss for names of close relatives, own occupation, or own name (the examination report fails to indicate any such memory difficulty).  

While the January 1998 VA examination report may reveal difficulty with work or a worklike setting, there is no evidence of total occupational impairment.  In sum, the Veteran met none of the criteria required under the diagnostic code for a 100 percent rating for PTSD.  Importantly, in reviewing the disability picture as a whole, the Board finds that the Veteran's suicidal ideation and alcohol dependence do not suffice for a 100 percent rating.  Those two aspects of his symptomatology do not overcome the fact that he does not meet any of the 100 percent criteria.  Moreover, a December 1998 VA treatment record for diabetes mellitus shows that the Veteran was alert and oriented, cooperative, and was eager to learn self-management for his diabetes.  

At some point, the Veteran's PTSD progressed to warrant the 100 percent rating, and the Board concludes that the September 25, 2000 VA examination is the first evidence showing the requisite symptomatology.  Moreover, the March 2011 VHA opinion (obtained in conjunction with the TDIU claim on appeal) specifically indicates that for the period prior to September 25, 2000, the Veteran's PTSD, acting in concert with his other service-connected disabilities, rendered him unable to secure substantially gainful employment.  The opinion does not indicate that the PTSD alone rendered the Veteran's unemployable for this time period.  As such, a 100 percent rating is not warranted for the Veteran's PTSD for the period prior to September 25, 2000.


	II.  TDIU Prior to September 25, 2000

For the period prior to September 25, 2000, the Veteran's service-connected disabilities were PTSD, rated at 70 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  As such, the minimum schedular criteria for TDIU are met for this time period.

With respect to whether the service-connected disabilities, either alone or in concert, are sufficient to produce unemployability for the time period prior to September 25, 2000, the Board notes that in a March 2011 VHA opinion, it was determined that after reviewing the Veteran's entire military and medical history, it is at least as likely as not that the Veteran's PTSD, in concert with his other service-connected disabilities, prevented him from securing substantially gainful employment for the time period prior to September 25, 2000.  There is no medical opinion against the claim.

After review of the evidence, the Board has determined that the Veteran is entitled to a TDIU for the appeal period prior to September 25, 2000.  As such, the claim is granted.


ORDER

A rating in excess of 70 percent for PTSD for the appeal period prior to September 25, 2000 is denied.

A TDIU for the appeal period prior to September 25, 2000 is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


